Citation Nr: 1716026	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-26 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to October 7, 2015 for a low back condition and a rating in excess of 20 percent thereafter. 

2.  Entitlement to an initial evaluation in excess of 40 percent for right lower extremity radiculopathy on and after September 1, 2015, to include entitlement to a separate rating for right lower extremity radiculopathy prior to that date.

3.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy on and after September 1, 2015, to include entitlement to a separate rating for left lower extremity radiculopathy prior to that date.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in August 2015.  A transcript of the hearing is associated with the claims file. 

The Board remanded this matter to the Agency of Original Jurisdiction (AOJ) in December 2015 and July 2016 for further development.

In September 2016, the RO issued a supplemental statement of the case denying an increased rating for the low back.  In a September 2016 rating decision, the RO granted service connection for radiculopathy of the right lower extremity and left lower extremity, each rated at 40 percent and 10 percent respectively.  These awards were effective from September 1, 2015.  As these radiculopathies have arisen from the low back claim and are neurological manifestations of the low back disability, they are considered part and parcel of the appealed evaluation of the low back.  Thus, they are part of the present appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board finds that further evidentiary development is required prior to the adjudication of the Veteran's increased rating claim for his low back condition.  In the July 2016 remand order, the Board instructed the AOJ to provide a copy of the claims file to a VA examiner and request that the examiner provide an addendum opinion on the extent to which the Veteran's neurological symptoms and manifestations were the result of his service-connected low back condition.  Specifically, the examiner was asked to discuss the September 2015 letter and October 2015 disability questionnaire completed by the Veteran's private examiner in which the Veteran was diagnosed with radiculopathy in the lower extremities, expressing agreement or disagreement therewith, and the reasons for such agreement or disagreement. 

However, the VA examiner indicated in a July 2016 addendum opinion that he did not receive a copy of the September 2015 letter.  Additionally, the VA examiner's July 2016 addendum opinion does not clearly detail the reasons for agreement or disagreement with the October 2015 disability questionnaire.  

In any event, the Board notes that in a September 2016 rating decision, the AOJ granted service connection for radiculopathy, right lower extremity with an evaluation of 40 percent effective September 1, 2015.  The AOJ also granted service connection for radiculopathy, left lower extremity with an evaluation of 10 percent effective September 1, 2015.  Thus, any deficiencies in the July 2016 addendum are moot.  

However, the Board finds that another remand is necessary for VA examination so that the Board may have an accurate picture of the severity of his radiculopathy.


Accordingly, the case is REMANDED for the following action:
      
1. The AOJ should contact the Veteran and ask him to identify any outstanding, relevant treatment records to include records from private doctors and chiropractors.  The AOJ should assist the Veteran in obtaining any outstanding, relevant treatment records identified.  

The AOJ should obtain any outstanding VA treatment records to include records from the Atlanta VA Medical Center and any other identified VA facilities.  All obtained records should be associated with the evidentiary record.

2. After the above development is completed, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his low back disability and radiculopathy in each lower extremity.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's low back disorder.  In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS). If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. All neurological manifestations, to include the aforementioned radiculopathies, should be noted and described in detail.

The examiner should identify any neurological symptoms or manifestations in the lower extremities or bowel or bladder impairment that have resulted from the Veteran's service-connected low back disability.  In regard to any symptoms or manifestations, which nerve groups are involved?  Would you characterize the paralysis of the involved nerve groups as being complete or incomplete?  If the paralysis is incomplete, would you characterize it is mild, moderate, moderately severe (this group is available only for involvement of the sciatic nerve group), or severe?

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




